
	
		II
		112th CONGRESS
		1st Session
		S. 457
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To allow modified bloc voting by cooperative associations
		  of milk producers in connection with a referendum on Federal milk marketing
		  order reform.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Democracy for Dairy Producers Act
			 of 2011.
		2.Modified bloc
			 voting
			(a)In
			 generalNotwithstanding paragraph (12) of section 8c of the
			 Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, in the case of the referendum
			 conducted as part of the consolidation of Federal milk marketing orders and
			 related reforms under section 143 of the Agricultural Market Transition Act (7
			 U.S.C. 7253), a cooperative association of milk producers may not elect to hold
			 a vote on behalf of its members as authorized by that paragraph, unless the
			 cooperative association provides to each producer, on behalf of which the
			 cooperative association is expressing approval or disapproval, at the time a
			 producer joins the cooperative association and annually thereafter, written
			 notice that contains—
				(1)information
			 regarding the procedures by which a producer may cast an individual
			 ballot;
				(2)contact
			 information for the milk marketing order information clearinghouse described in
			 subsection (b) and procedures to be added to a notification list described in
			 subsection (c); and
				(3)information about
			 a point of contact within the cooperative association to inquire regarding the
			 manner in which the cooperative association intends to vote on behalf of the
			 membership.
				(b)Information
			 clearinghouseEach milk marketing order shall establish a
			 information clearinghouse on referendums on Federal milk marketing order reform
			 that includes—
				(1)information on
			 procedures by which a producer may cast an individual ballot;
				(2)due dates for
			 each specific referendum;
				(3)the text of each
			 referendum question under consideration; and
				(4)a description in
			 plain language of the question and relevant background information.
				(c)Notification
			 list for upcoming referendumEach Federal milk marketing order
			 shall—
				(1)make available
			 the information described in subsection (b) through a Web site; and
				(2)distribute to
			 each producer an alert on each upcoming referendum through a fax list, email
			 distribution list, or United States mail list, as elected by each producer
			 individually.
				(d)Tabulation of
			 ballotsAt the time at which ballots from a vote under subsection
			 (a) are tabulated by the Secretary, the Secretary shall adjust the vote of a
			 cooperative association to reflect individual votes submitted by producers that
			 are members of, stockholders in, or under contract with, the cooperative
			 association.
			
